Citation Nr: 1218959	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for Alzheimer's disease.

2. Entitlement to service connection for basal cell carcinoma of the face.

3. Entitlement to service connection for scar, secondary to basal cell carcinoma of the face.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability claimed as vision degradation, due to Alzheimer's disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1995.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO denied the claims.

The Veteran has not been afforded a hearing in regard to his claims because he did not elect any hearing on his substantive appeal, VA Form 9, and has not otherwise informed VA that he wishes to have a hearing. Although a March 2012 statement from the Veteran's authorized representative stated that the Veteran "will give his testimony and explanations as why he believes [his disabilities] should be service connected," that submission also stated that "the facts of this appeal are well stipulated in the evidence of record." The March 2012 statement further reflects that the Veteran sought only the Board's "thorough review" of the claims "or an examination if it is seen to be reasonable." The Board has determined that no hearing has been requested so none is warranted. 38 C.F.R. § 20.703 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In regard to the petition to reopen a claim, the Board observes that issue was certified as an original claim of entitlement to service connection for a bilateral eye disability due to Alzheimer's disease. However, the evidence of record and a March 2012 statement submitted by the Veteran's authorized representative reflect that he is seeking entitlement to service connection for degraded vision. The RO previously denied the Veteran entitlement to service connection for loss of visual acuity in February 1996. The Veteran did not appeal that decision. Although he now presents a new theory of entitlement (loss of visual acuity due to Alzheimer's disease), he has not presented a new claim. In this circumstance, the Board has a jurisdictional responsibility to determine whether the claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). The Board has recharacterized the matter to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The petition to reopen a claim of entitlement to service connection for bilateral vision degradation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. No VA examination is warranted in regard to the Veteran's claims for service connection.

3. The Veteran is competent to report the circumstances of his service and his symptomatology.

4. The Veteran's Alzheimer's disease was not incurred in, or as a result of any incident of, active duty service.

5. The Veteran's basal cell carcinoma and associated scarring were not incurred in, or as a result of any incident of, active duty service.




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for Alzheimer's disease are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2. The criteria for the establishment of service connection for a basal cell carcinoma are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3. The criteria for the establishment of service connection for scarring due to basal cell carcinoma are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a February 2008 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided to the Veteran prior the initial adjudication of his claim. See Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records and Tricare records as well as the private treatment records identified by the Veteran as pertinent to his claims. Although the Veteran has informed VA in multiple written statements that his private dermatologist stated his basal cell carcinoma was due to sun exposure during active duty service, the records from that provider reveal no such statement and the Veteran has not informed VA that additional records remain outstanding. While VA is obligated to assist a claimant in the development of a claim, a claimant cannot passively wait for assistance in those circumstances where he may have information that is essential in obtaining the putative evidence." Wamhoff v. Brown, 8 Vet.App. 517 (1996); Wood v. Derwinski, 1 Vet.App. 190, reconsidered, 1 Vet.App. 406 (1991). As the Veteran has not indicated any additional sources of evidence and VA has taken appropriate steps to obtain all identified records, the duty to assist has been met despite the lack of any VA examinations for the issues appealed. 

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2). 

Here, the Veteran has current diagnoses of Alzheimer's disease and basal cell carcinoma (with scarring), but the evidence does not show that the Veteran experienced an in-service event causing either disability. Specifically, the Veteran alleges that he experiences basal cell carcinoma due to in-service sun exposure during high-altitude flights, but service records reflect no complaint or diagnosis of basal cell carcinoma and there is no medical evidence supporting his contention. Similarly, he maintains that he experiences Alzheimer 's disease as a result of his active duty service, but there is no medical evidence supporting that contention. No examinations are warranted. See Bardwell v. Shinseki, 24 Vet.App. 36 (2010); see also Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences Alzheimer 's disease as well as basal cell carcinoma, with facial scarring, as the result of his in-service experiences. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and they must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has been diagnosed with Alzheimer 's disease and basal cell carcinoma, but there is no competent evidence that either disability was incurred in, or as a result of, active duty service.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

Disability which is proximately due to or the result of a service-connected disease or injury also may be service connected. 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, that secondary condition will be considered a part of the original condition. Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability also is compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).

Alzheimer's Disease

The Veteran contends that he experiences Alzheimer's disease as the result of "the rigors of military service." See March 2012 statement from representative.

The Veteran's service treatment records are silent for any complaints of, or treatment for, nervous disorders. In October 1994 he specifically denied experiencing any memory deficit and his April 1995 separation examination was normal.

The Veteran applied for disability compensation benefits in February 2008. Medical records added to the claims file reflect that he was diagnosed with Alzheimer's Disease as the result of an August 2006 MRI. The MRI was conducted after the Veteran informed health care providers of concerns about his neurological status.

A March 2006 note states that he had been concerned about his neurological status over the past year. However, a July 2006 note indicates that the Veteran reported experiencing memory difficulties as early as eight (8) years prior.

No medical evidence links the Veteran's Alzheimer's diagnosis or his reported pre-diagnosis memory loss to his active duty service. The Veteran does not contend, and the evidence does not reflect, that he experienced any symptoms of Alzheimer's disease while he was on active duty. Rather, service records show no complaint of any memory or other neurological deficit at time of discharge and, at his earliest estimates to health care providers, he began experiencing symptoms more than three (3) years after discharge.

The Board has considered the Veteran's contention that his Alzheimer's disease is the result of his active duty service, but finds them not competent or credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his Alzheimer's disease. He may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.

Further, the Veteran's in-service examinations are highly probative as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to examinations conducted for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Although the Veteran has been diagnosed with Alzheimer's disease, there is no evidence linking that disability to his in-service experiences other than his own lay statement which the Board has found not competent or credible. There is no competent and credible evidence showing that the Veteran has Alzheimer's disease as the result of his active duty service. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.




Basal Cell Carcinoma (and associated scarring)

The Veteran contends that he experiences basal cell carcinoma as the result of performing high altitude flights during service without any sun protection.

The Veteran's service treatment records reflect no facial scarring. The records also are silent for any complaints of, or treatment for, skin disorders until 1988. He reported on a November 1988 self report of medical history that he experienced "seldom" skin ulcerations. Service treatment records reveal that he was referred to dermatology for evaluation of a papule on his scalp. Although the papule was biopsied in order to rule out basal cell carcinoma (as well as multiple other possible diagnoses), the results revealed an apocrine hydrocystoma. The service records are silent for further diagnosis or treatment of any skin disorders until 1991. In October 1991, the Veteran again reported experiencing "seldom" skin ulcerations. He indicated that he had experienced new skin growths and the physician reviewing his self report specified that the Veteran had developed several moles over the last two (2) years. An October 1991 treatment note also showed that he had been diagnosed with seborrheic keratoses on this right upper back and left neck. In October 1993, an assessment reflected that a skin tag had been removed from his right shoulder. However, he reported on an October 1994 self report of medical history that he did not have any new skin growths. Further, his April 1995 separation examination was normal.

The Veteran applied for compensation benefits in February 2008. He specifically claimed entitlement to service connection for basal cell carcinoma and submitted private medical records reflecting diagnoses of basal cell carcinomas on the left cheek and left nasal crease. The Veteran's claim is limited to his contentions. See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). Although he has been diagnosed with other skin disorders during and after service, he submitted a claim specifically for basal cell carcinoma and resulting facial scars. Further, he was represented during the pendency of his appeal. For these reasons, the facts presented in this case differ from those presented in Clemons v. Shinseki, 23 Vet.App. 1 (2009) and, consequently, the Board is not required to more broadly construe the Veteran's claim. If the Veteran desires to pursue a claim for service connection for a different skin disorder, he is free to file such a claim with the RO.

Private medical records reflect that the Veteran reported in November 2007 that the basal cell carcinomas on his nose and cheek had been present for three (3) years. Subsequent records reflect surgical treatment for the basal cell carcinomas.

The Veteran has informed VA that his private dermatologist stated that his basal cell carcinomas resulted from his in-service sun exposure during high altitude flights. However, none of the private medical evidence of record reflects such an opinion and the Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As noted above, lay persons are not considered competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.

Although service records do show in-service occurrence of moles, seborrheic keratoses, skin tags, and an apocrine hydrocystoma, they do not show (and the Veteran does not contend) that any basal cell carcinomas or facial scars developed during service - nor do they show any skin disorders affecting the left cheek or left nasal crease. Private medical evidence does establish that the Veteran experienced basal cell carcinomas of the nose and cheek during the appellate period, but there is no competent evidence that either carcinoma is etiologically related to his active duty service. 

As the preponderance of the evidence is unfavorable on the claim for service connection for basal cell carcinoma, the preponderance of the evidence also is unfavorable on the claim for service connection for scarring resulting from basal cell carcinoma. 38 C.F.R. § 3.310(a). The benefit-of-the-doubt doctrine is not applicable and the claims must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for Alzheimer's disease is denied.

Service connection for basal cell carcinomas of the face is denied.

Service connection for scars, secondary to basal cell carcinomas of the face is denied.


REMAND

The record reflects that the Veteran has not received legally sufficient notification.

The RO denied the Veteran's entitlement to service connection for loss of visual acuity in February 1996. He did not appeal that claim and submitted a new claim in January 2008. Subsequently, VA sent him a Veterans Claims Assistance Act (VCAA) notice letter in February 2008. The letter informed him of the generally applicable VCAA provisions regarding VA's duty to notify and assist and of the general elements required to substantiate a claim for service connection claim. However, the letter did not inform him of the specific information and evidence needed to reopen and substantiate his claim in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006). The RO/AMC must provide him with notice in compliance with Kent.

As VA has a duty to obtain all relevant and identified records prior to adjudication of a claim, the RO/AMC also must inquire if the Veteran has received any additional pertinent medical care that is not reflected by the claims file. 38 U.S.C.A § 5103A(c)(3) (West 2002); see 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Obtain records of any VA care provided to the Veteran and associate them with the record. Inquire if he has received any pertinent TriCare treatment that is not reflected by the record (note that the last treatment notes within the claims file are dated October 2009). Take appropriate steps to obtain any identified records. If unsuccessful in obtaining any identified records, inform the Veteran and provide him an opportunity to submit any copies in his possession.

2. Provide the Veteran with another opportunity to submit any private treatment records not currently on file - send him an authorization form for the release of any such records. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any identified private medical records, inform him and provide him an opportunity to submit any copies in his possession.

3. Contemporaneously with the above notice, provide the Veteran with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the prior denial of his claim for a vision deficit and describe the evidence necessary to reopen that claim.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, implement corrective action. 

5. Readjudicate the Veteran's claims. Provide the Veteran and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


